Citation Nr: 0011405	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  00-03 275	)	DATE
	)
	)


THE ISSUE

Eligibility for the payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1986 to June 
1990.

The issue of eligibility for the payment of attorney fees 
from past-due benefits for services rendered on behalf of the 
veteran was raised sua sponte by the Board of Veterans' 
Appeals (Board) on its own motion.  See 38 U.S.C.A. 
§ 5904(c)(2) and 38 C.F.R. § 20.609(i).  The record reflects 
the attorney apparently passed away on August 2, 1999.


FINDINGS OF FACT

1.  The attorney informed the Regional Office (RO) of his 
representation of the veteran in September 1991.

2.  A final Board decision, which denied entitlement to 
service connection for a heart disorder and a left shoulder 
disorder, granted entitlement to service connection for 
irritable bowel syndrome and a depressive disorder, and 
awarded a 20 percent evaluation for postoperative osteoid 
osteoma on the right distal fibula, was rendered on March 13, 
1996.  

3.  The notices of disagreement which preceded the Board's 
March 1996 decision were received by the RO after November 
18, 1988.

4.  The veteran and the attorney entered into a contingency 
fee agreement in July 1996, which provided for the payment of 
20 percent of past due benefits if the veteran's appeal was 
successful.  

5.  Past-due benefits are payable as a result of the RO's 
January 2000 rating decision, which granted entitlement to 
service connection for left cervical radiculopathy, claimed 
as a left shoulder disorder, evaluated as 10 percent 
disabling effective June 20, 1990.

6.  The Board has not promulgated a final decision with 
respect to the issue of entitlement to an evaluation in 
excess of 30 percent for an adjustment disorder with 
depressed mood.  



CONCLUSIONS OF LAW

1.  The criteria for charging a fee for any legal services 
rendered prior to March 13, 1996 are not met.  38 U.S.C.A. 
§ 5904(c) (West 1991 & Supp. 1999); 38 C.F.R. § 20.609(c) 
(1999).

2.  The criteria for a valid fee agreement between the 
attorney and the veteran for representational services before 
Department of Veterans Affairs (VA) and the Board have not 
been met with respect to the issue of entitlement to an 
increased evaluation for an adjustment disorder with 
depressed mood.  38 U.S.C.A. § 5904(c) (West 1991 & Supp. 
1999); 38 C.F.R. § 20.609(c) (1999).

3.  The criteria for a valid fee agreement between the 
attorney and the veteran for representational services before 
VA and the Board have been met with respect to the issue of 
entitlement to service connection for left cervical 
radiculopathy, claimed as a left shoulder disorder.  38 
U.S.C.A. § 5904(c) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.609(c) (1999).

4.  An attorney fee in the amount of 20 percent of past-due 
benefits awarded for the period from June 20, 1990 to July 
31, 1999, as the result of the grant of entitlement to 
service connection for left cervical radiculopathy, is 
payable.  38 U.S.C.A. § 5904 (West 1991 & Supp. 1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the record reflects that in a September 1991 
statement to the RO, the attorney indicated that he was the 
attorney of record for the veteran.  

In a March 13, 1996 decision, the Board denied entitlement to 
service connection for a heart disorder and a left shoulder 
disorder.  The Board granted entitlement to service 
connection for irritable bowel syndrome and a depressive 
disorder.  The Board also determined that a 20 percent rating 
was warranted for postoperative osteoid osteoma.  The notices 
of disagreement which preceded that determination were 
received by the RO in June 1991 and October 1993.

In a March 1996 rating decision, the RO implemented the 
Board's March 1996 decision and assigned a 10 percent 
evaluation for irritable bowel syndrome effective from June 
21, 1990, a 10 percent evaluation for a depressive disorder 
effective from October 23, 1992, and a 20 percent evaluation 
for osteoid osteoma effective from June 21, 1990.  

In July 1996, the Board received a copy of an attorney fee 
agreement signed by the veteran and the attorney on July 14, 
1996.  Pursuant to the written agreement, the veteran 
retained the services of the attorney to provide legal 
services on a contingency basis of 20 percent of past-due 
benefits awarded, to be paid by VA directly to the attorney.  

In a February 1997 rating decision, the RO granted 
entitlement to a 30 percent evaluation for an adjustment 
disorder with a depressed mood (formerly evaluated as 
depressive disorder), effective from January 29, 1997.  The 
RO also continued a 10 percent evaluation for irritable bowel 
syndrome and osteoid osteoma.  The RO denied entitlement to 
service connection for osteoporosis.  In March 1997, the 
attorney filed a notice of disagreement as to a February 1997 
rating decision.

In August 1997, the attorney and VA filed a Joint Motion for 
Remand and moved the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
to vacate the March 13, 1996 Board decision to the extent it 
denied entitlement to service connection for a left shoulder 
disorder.  In a September 1997 decision, the Court granted 
the motion and vacated the Board's March 1996 decision to the 
extent it denied entitlement to service connection for a left 
shoulder disorder.

In an April 1998 decision, the Board remanded the claims of 
entitlement to service connection for a left shoulder 
disorder, entitlement to an evaluation in excess of 30 
percent for adjustment disorder with depressed mood, and 
entitlement to an evaluation in excess of 10 percent for 
irritable bowel syndrome to the RO for additional development 
of the record.  

In a January 1999 rating decision, the RO denied entitlement 
to service connection for a left shoulder disorder, continued 
a 10 percent evaluation for irritable bowel syndrome, 
determined that a 50 percent evaluation was warranted for a 
depressive disorder (formerly an adjustment disorder with 
depressed mood), and denied entitlement to individual 
unemployability.  

In a July 31, 1999 letter to the veteran, the attorney 
informed her that he was withdrawing as her representative 
due to serious health problems.  He also noted that he had 
informed VA that his Power of Attorney had been canceled.  

In a January 2000 rating decision, the RO granted entitlement 
to service connection for left cervical radiculopathy, 
claimed as a left shoulder disorder, evaluated as 10 percent 
disabling effective June 20, 1990.  The RO also continued a 
10 percent evaluation for irritable bowel syndrome and a 50 
percent evaluation of a depressive disorder.

Pertinent Law and Regulations

The Veterans Judicial Review Act (VJRA), Pub. L. 100-687, 102 
Stat. 4105 (1988) allows VA claimants to enter into 
agreements with attorneys to represent them in proceedings 
before VA, as long as the fee charged is neither 
"unreasonable" nor "excessive."  A fee may be charged to a 
claimant if all of the following conditions are met:

1.  A final decision must have been 
promulgated by the Board with respect to 
the issue, or issues, involved.  Fees may 
neither be charged, allowed, nor paid for 
services provided prior to the date of 
the Board's decision.  38 U.S.C.A. 
§ 5904(c)(1); 38 C.F.R. § 20.609(c)(1).

2.  The notice of disagreement that 
preceded the Board's decision with 
respect to the issue, or issues, involved 
must have been received by the agency of 
original jurisdiction (the RO) on or 
after November 18, 1988.  V.J.R.A. 
Section 403, 102 Stat. at 4122; 38 C.F.R. 
§ 20.609(c)(2).

3.  The attorney must have been retained 
not later than one year following the 
date that the decision by the Board with 
respect to the issue, or issues, involved 
was promulgated.  (This condition will be 
considered to have been met with respect 
to all successor attorneys at law or 
agents acting in the continuous 
prosecution of the same matter if a 
predecessor was retained within the 
required time period.)  38 U.S.C.A. 
§ 5904(c)(1); 38 C.F.R. § 20.609(c)(3).

If any of the foregoing criteria is lacking, a fee may not be 
charged.

In a precedent opinion, the VA's Office of the General 
Counsel cited analysis of the legislative history of the VJRA 
contained in the Court decision of In the Matter of the Fee 
Agreement of Smith, 1 Vet. App. 492, 508-509 (1991), which 
highlighted the fact that Congress only envisioned paid 
attorney representation after the Board first entered a final 
decision on a claim.  The General Counsel concluded that an 
attorney may not receive or solicit a fee in connection with 
representation of a claimant before the Department on a 
benefits issue until after the Board first issues a final 
decision on that claim.  Furthermore, a remand decision is 
not a "final" decision of the Board.  VAOPGCPREC No. 18-92, 
57 Fed. Reg. 49747 (1992); 38 C.F.R. § 20.1100(b) (1999).

Analysis

In this matter, the Board's March 1996 "final" decision 
addressed the issues of entitlement to service connection for 
a heart disorder, entitlement to service connection for a 
left shoulder disorder, entitlement to service connection for 
a bowel disorder, entitlement to service connection for a 
psychiatric disorder, and entitlement to an evaluation in 
excess of 10 percent for postoperative osteoid osteoma on the 
right distal fibula.  The notices of disagreement which 
preceded the Board's decision were received by the RO after 
November 18, 1988.  

The attorney was retained prior to the Board's March 13, 1996 
decision.  However, the Court has specifically held that a 
fee may not be charged, allowed, or paid for services of 
agents and attorneys with respect to services provided before 
the date on which the Board first makes a final decision in 
the case.  See 38 U.S.C.A. § 5904(c)(1); In the Matter of the 
Fee Agreement of Smith, 4 Vet. App. 487, 490 (1990); see 
also, In the Matter of the Fee Agreement of Stanley, 10 Vet. 
App. 104 (1997).

In an April 1998 decision, the Board remanded, in pertinent 
part, the issue of entitlement to an evaluation in excess of 
30 percent for an adjustment disorder with depressed mood and 
a 50 percent evaluation was granted in a January 1999 rating 
decision.  However, the attorney may not charge a fee in 
regard to the issue of entitlement to an increased evaluation 
for an adjustment disorder with depressed mood as that issue 
has not been addressed by a final decision of the Board.  As 
previously noted, a remand is not a final decision of the 
Board.  VAOPGCPREC No. 18-92, 57 Fed. Reg. 49747 (1992); 38 
C.F.R. § 20.1100(b) (1999).  The March 1996 Board decision 
addressed only the issue of entitlement to service connection 
for an adjustment disorder.  Thus, there has been no final 
Board decision on the separate issue of the level of 
compensation to be paid.  See Grantham v. Brown, 114 F.3d 
1156 (1997) (The Court held that the issue of entitlement to 
an increased rating is a separate issue from entitlement to 
service connection requiring a separate notice of 
disagreement to be filed in order to confer jurisdiction on 
the Board).

In a January 2000 rating decision, the RO granted entitlement 
to service connection for left cervical radiculopathy, 
evaluated as 10 percent disabling, effective June 20, 1990.  
Therefore the criteria under which attorney fees may be 
charged have been met as to the issue of entitlement to 
service connection for a left shoulder disorder.

The Board now turns to the question of whether the attorney 
may be paid a fee directly by VA from past-due benefits 
awarded the veteran as a result of the January 2000 rating 
decision.  In that regard, the following criteria must be 
met:  (1) The total fee payable (excluding expenses) does not 
exceed 20 percent of the total amount of past-due benefits 
awarded; (2) the amount of the fee is contingent on whether 
or not the claim is resolved in a manner favorable to the 
claimant or appellant; (3) the award of past-due benefits 
results in a cash payment to a claimant or an appellant from 
which the fee may be deducted; and (4) the claimant or 
appellant and an attorney have entered into a fee agreement 
providing that payment for the services of the attorney will 
be made directly to the attorney by VA out of any past-due 
benefits awarded as a result of his successful appeal to the 
Board or an appellate court, or as a result of a reopened 
claim before VA following a prior final denial of such 
benefits by the Board or an appellate court.  38 U.S.C.A. 
§ 5904(d); 38 C.F.R. § 20.609(h).

A review of the record reflects that the contingency fee 
agreement signed in July 1996 was executed by both the 
veteran and her attorney.  By definition, the payment of the 
fee was contingent on whether or not the claim was resolved 
successfully.  The agreement provided that the attorney's 
services were to be rendered on a contingent basis of 20 
percent of past-due benefits awarded.  A fee that does not 
exceed 20 percent of past-due benefits is presumed to be 
reasonable.  38 C.F.R. § 20.609(f).  Additionally, the 
requirement that an award of past-due benefits resulting in a 
cash payment to the appellant from which the attorney fee may 
be deducted has been met, since the January 2000 rating 
decision established entitlement to service connection for 
left cervical radiculopathy (claimed as a left shoulder 
disorder), evaluated as 10 percent disabling from June 20, 
1992.  

The provisions of 38 C.F.R. § 20.609(g) and (h) require that 
the fee agreement include an applicable VA file number and be 
filed with the Board and the RO within 30 days of its 
execution.  A review of the record discloses that the July 
1996 contingency fee agreement did contain the veteran's VA 
file number, and that a copy of that agreement was furnished 
to the Board within 30 days.  It is not clear when the RO was 
actually notified of the July 1996 contingency fee agreement 
within 30 days or if they became aware of it through the 
Board.  However, the RO did become aware of the attorney fee 
agreement in time to effectuate its provisions.  Based upon 
these facts, the Board finds that the attorney was in 
substantial compliance with the provisions of 38 C.F.R. 
§ 20.609(g) and (h).  Although he did not strictly adhere to 
the letter of that regulation, it cannot be said that he 
violated its spirit.

Consequently, the Board must determine whether the fee 
agreement provided for the payment of the services of the 
attorney directly to that attorney by VA.  As noted above, 
stated plainly within the context of the attorney fee 
agreement is a proviso that any contingent fees are to be 
paid by VA directly to the attorney from any past-due 
benefits awarded on the basis of the veteran's claim.  Thus, 
the Board concludes that the fee agreement provided for a 
total fee payable to the attorney that did not exceed 20 
percent of past-due benefits awarded on the basis of the 
claim, in compliance with the provisions of 38 U.S.C.A. 
§ 5904(d) and 38 C.F.R. § 20.609(h).  The attorney's expenses 
may be paid out of past-due benefits, pursuant to 38 C.F.R. 
§ 20.610(b) (1999).  The contingency fee agreement did not 
violate this regulatory provision.

Based upon the January 2000 RO decision, the effective date 
of the grant of a compensable evaluation for left cervical 
radiculopathy is June 20, 1990.  In light of this, the 
inclusive dates for the purpose of entitlement to attorney 
fees based on the veteran's receipt of a compensable 
evaluation for left cervical radiculopathy are June 20, 1990 
to July 31, 1999 (the date of the attorney's withdrawal as 
the veteran's representative).  

The Board recognizes that the attorney did not represent the 
veteran at the time of the January 2000 rating decision, 
which granted entitlement to service connection for left 
cervical radiculopathy, claimed as a left shoulder disorder.  
However, in a precedent opinion, the VA's Office of General 
Counsel noted that current representation was not a statutory 
or regulatory prerequisite to VA's payment of attorney fees 
from past-due benefits.  See 38 U.S.C.A. § 5904(c), (d); 
38 C.F.R. § 20.609(e).  The General Counsel concluded that 
the fact that an attorney no longer represents a veteran does 
not bar VA from directly paying fees from past-due benefits 
to the attorney, provided all other statutory and regulatory 
requirements for payment of fees, as well as other terms of 
the fee agreement, are met.  VAOPGCPREC 22-95 (1995).  



ORDER

No fee may be charged for services rendered prior to March 
13, 1996 related to the claims of entitlement to service 
connection for a heart disorder, entitlement to service 
connection for a left shoulder disorder, entitlement to 
service connection for irritable bowel syndrome, entitlement 
to service connection for a depressive disorder, and 
entitlement to an increased evaluation for postoperative 
osteoid osteoma on the right distal fibula.

Eligibility for the direct payment by VA of attorney fees 
from past-due benefits awarded as a result of an increased 
rating for a depressive disorder is denied.  None of the 
veteran's past-due benefits resulting from such action by the 
RO are payable.  

Eligibility for the direct payment by VA of attorney fees 
resulting from the grant of entitlement to service connection 
for left cervical radiculopathy, evaluated as 10 percent 
disabling, effective June 20, 1990 is established.  A fee of 
20 percent of past-due benefits awarded for the period from 
June 20, 1990 to July 31, 1999 as a result of the grant of 
entitlement to service connection for left cervical 
radiculopathy is payable.  



		
	John E. Ormond, Jr.
Member, Board of Veterans' Appeals



 


